

116 HRES 907 IH: Expressing the sense of the House of Representatives that the Government of the People’s Republic of China made multiple, serious mistakes in the early stages of the COVID–19 outbreak that heightened the severity and spread of the ongoing COVID–19 pandemic, which include the Chinese Government’s intentional spread of misinformation to downplay the risks of the virus, a refusal to cooperate with international health authorities, internal censorship of doctors and journalists, and malicious disregard for the health of ethnic minorities.
U.S. House of Representatives
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 907IN THE HOUSE OF REPRESENTATIVESMarch 24, 2020Mr. Banks (for himself, Mr. Moulton, Mr. Kevin Hern of Oklahoma, Mr. Bucshon, Mr. Rogers of Alabama, Mr. Loudermilk, Mr. Kelly of Mississippi, Mr. Gallagher, Mr. Kinzinger, Mr. Smith of Missouri, Mr. Abraham, Mr. Waltz, Mr. Gonzalez of Ohio, Mr. Riggleman, Mr. Hagedorn, Mr. Norman, Mr. Crawford, Mr. Johnson of Ohio, Ms. Stefanik, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Government of the People’s Republic of China made multiple, serious mistakes in the early stages of the COVID–19 outbreak that heightened the severity and spread of the ongoing COVID–19 pandemic, which include the Chinese Government’s intentional spread of misinformation to downplay the risks of the virus, a refusal to cooperate with international health authorities, internal censorship of doctors and journalists, and malicious disregard for the health of ethnic minorities.Whereas Chinese Government records suggest that the first human became infected with COVID–19 on November 17, 2019, in China’s Hubei Province;Whereas, on December 27, 2019, Zhang Jixian, a doctor from the Hubei Provincial Hospital of Chinese and Western Medicine alerted China’s health authorities that several individuals exhibiting mysterious, flu-like symptoms, were infected with a novel strain of coronavirus;Whereas Dr. Yu Wenbin and a team of researchers from Xishuangbanna Tropical Botanical Garden reported that the Huanan Seafood Wholesale Market greatly contributed to the spread of COVID–19 throughout the city of Wuhan;Whereas the Chinese Government waited five days after being informed of cases of a dangerous new strain of coronavirus concentrated around Wuhan’s open-air market to shut down of the Huanan Seafood Wholesale Market in Wuhan;Whereas Zhou Xianwang, the mayor of Wuhan, stated that 5,000,000 of Wuhan’s 14,000,000 residents left the city before the Chinese Government imposed a lockdown; Whereas, on December 30, 2019, Ai Fen, director of Wuhan Central Hospital’s emergency department, shared a diagnostic report on the then unknown COVID–19 virus with a group of doctors through the social media application WeChat;Whereas, on December 30, 2019, Dr. Li Wenliang, warned his medical school classmates of an outbreak of an unknown SARS-like virus over WeChat;Whereas, on December 31, 2019, Wuhan Central Hospital authorities formally reprimanded Fei for spreading rumors about the virus;Whereas, on January 1, 2020, an official at the Hubei Provincial Health Commission ordered at least one private genomics testing company to cease testing samples of a SARS-like virus from Wuhan and to destroy all existing samples of the virus;Whereas, on January 3, 2020, Wuhan’s Public Security Bureau detained, questioned and forced Dr. Li Wenliang and seven other doctors to sign a letter confessing he had made false comments that severely disturbed the social order;Whereas, on January 3, 2020, the leading public health authority in China, the National Health Commission, directed all Chinese research institutions to cease publicly publishing any information related to a then unknown SARS-like virus, and ordered them to destroy existing samples of the virus or transfer them to approved testing sites;Whereas the Centers for Disease Control first asked permission to study COVID–19 within China on January 6, 2020, but was barred by the Chinese Government from entering the country until mid-February;Whereas Chinese authorities first publicly confirmed the existence of COVID–19 on January 9, 2020, 14 days after the presence of a novel strain of coronavirus was internally confirmed;Whereas China’s National Health Commission publicly denied COVID–19 was person-to-person transmissible until January 15, 2020, despite having uncovered contrary evidence in late December and being alerted of the transmissibility of COVID–19 on January 1, 2020;Whereas, on January 18, 2020, over 10,000 families attended the city of Wuhan’s annual Lunar New Year Banquet, which was organized and sponsored by the Wuhan city government;Whereas the People’s Daily, the largest newspaper in China, first reported on the coronavirus on January 21, 2020, nearly a month after the virus was internally confirmed;Whereas, on February 7, 2020, one month after checking into Wuhan Central Hospital, Dr. Li Wenliang died of a severe case of COVID–19;Whereas the COVID–19 outbreak has disproportionately harmed China’s persecuted Uyghur Muslim minority as a result of the following actions taken by the Chinese Government— (1)the detention of over 1,000,000 Uyghur Muslims and other ethnic minorities in re-education camps, whose crowded and unsanitary conditions makes the camps hotspots for viral disease and leave prisoners at an elevated risk of contracting COVID–19;(2)as reported by Uyghur Human Rights Project, and corroborated by video evidence and Radio Free Asia, an unannounced and strictly enforced quarantine of millions of residents in its predominantly Uyghur Muslim Xinjiang Province around January 24, 2020, resulted in mass starvation and shortages of basic medical supplies; and(3)on February 25, 2020, Xinhua News Service reported that China had re-located 30,000 Uyghur laborers to temporarily shuttered factories in the Hotan prefecture, exposing them to health risks the Chinese Government deemed unacceptable for the ethnically Han majority;Whereas the Centers for Disease Control, being the premier infectious disease research institution in the world, was well situated at the beginning of the COVID–19 outbreak to both assist China’s response and prepare the United States to handle the virus should it spread internationally;Whereas China’s National Health Commission failed to include individuals who tested positive for COVID–19 but remained asymptomatic in its daily tally of confirmed COVID–19 cases, hampering American public health authorities’ ability to accurately account for the health risks of infection and spread rate of the virus;Whereas Chinese Foreign Ministry Spokesman, Zhao Lijian, claimed that COVID–19 originated in the United States and that the United States Army brought the virus to Wuhan to wage biological warfare on China;Whereas other Chinese Government officials including scientists working on China’s COVID–19 response, China’s Ambassador to South Africa and China’s Ambassador to Australia have claimed that there is no evidence that COVID–19 originated in China;Whereas, on March 4, 2020, Xinhua News Agency, an official mouthpiece of the Chinese Government, published an article threatening to cut off medical supply exports to the United States and plunge [the United States] into the mighty sea of coronavirus;Whereas, on March 17, 2020, China expelled American nationals working at the Wall Street Journal, Washington Post, and New York Times, reducing the spread of reliable information on the COVID–19 outbreak in China; andWhereas a study by the University of Southampton found that if China had taken action 3 weeks earlier, the spread of coronavirus would be reduced by 95 percent globally: Now, therefore, be itThat the House of Representatives—(1)calls on the Chinese Government to—(A)publicly state that there’s no evidence that COVID–19 originated anywhere else but China;(B)denounce the baseless conspiracy that the United States Army placed COVID–19 in Wuhan;(C)revoke its expulsion of American journalists;(D)end its detainment of Uyghur Muslims and other persecuted ethnic minorities; and(E)end all forced labor programs;(2)condemns—(A)the Chinese Government’s censorship of doctors and journalists during the early days of the outbreak and particularly its treatment of the deceased Dr. Li Wenliang;(B)the Chinese Government’s refusal to allow scientists from the Centers for Disease Control to assist its response to COVID–19 for over a month after cooperation was offered, needlessly endangering the lives of its own citizens and hampering the United States early attempts to learn more about COVID–19; and(C)China’s National Health Commissions’ duplicitous denial of the person-to-person transmissibility of COVID–19; and(3)calls for the World Health Organization Director-General Dr. Tedros Adhanom Ghebreyesus to retract highly misleading statements of support for the Chinese Government’s response to COVID–19, especially his praise for the commitment from [China’s] top leadership, and the transparency they have demonstrated.